Per Curiam.
The point in this case was decided in Eckert v. Mace, 3 Penns. Rep. 364, where it was expressly said that a parol gift to a son is as much affected by the statute of frauds, as if it were to a stranger; nor was it pretended in Eckert v. Eckert, Ibid., or in Syler v. Eckert, 3 Binn. 378, that such a gift would be valid, if not followed by improvements. To take a parol contract out of the statute, it is necessary not only that it be partly performed by delivery of the possession, but that it be on a valuable consideration paid or secured to be paid; or in the case of a gift, that there be an expenditure of money or labour in consequence of it, which comes to the same thing; and this for the plain reason that no equity arises from the naked delivery of the possession, and without a specific equity a chancellor would not interfere to compel a conveyance or execution of the contract.
Judgment affirmed.